DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on January 25, 2021.

Reason for Allowance

Claims 1-9, 12-18, 20, 23, 26-30, 33-34, and 37-38 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claims 1-9, 12-18, 20, 23, 26-30, 33-34, and 37-38 are allowed for the same reason/s as Applicant’s Amendments and Arguments submitted on February 01, 2021 incorporating allowable subject matter that was indicated allowable in the Non-Final Office Action mailed on October 06, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2016/0274662 A1 of Rimon et al, discloses a system and method of using a peripheral device for interfacing with a virtual reality scene generated by a computer for presentation on a head mounted display. The peripheral device includes a haptic device capable of being placed in contact with a user and a haptic feedback controller for processing instructions for outputting a haptic signal to the haptic device. The haptic feedback controller receiving the instructions from the computer so that haptic feedback of the haptic device changes to correspond to a user's virtual interactions with a virtual object in the virtual reality scene as presented on the head mounted display.

U.S. Publication No. 2017/0131773 A1 of Keller et al, discloses an input interface for a virtual reality (VR) system includes one or more actuators stressing or straining a portion of a user's skin, simulating interactions with presented virtual objects. For example, an actuator comprises a tendon contacting portions of a user's body and coupled to a motor that moves the tendon to move portions of the user's body contacting the tendon. Alternatively, an actuator includes a pad having a surface contacting a surface of the user's body. A driving mechanism moves the pad in one or more directions parallel to the surface of the user's body with varying levels of normal 

U.S. Patent No 10,475,298 B1 to Werner et al, discloses a methods, systems and computer program products are provided for assisting use of a cable by locating connector ends of the cable. The process includes obtaining saved cable identifying information received, or saved, from a tag circuit associated with a connector end of a cable of a plurality of connector ends of multiple cables, and comparing the saved cable identifying information with cable identifying information of another tag circuit associated with another connector end of the plurality of connector ends. Based on the comparing identifying a cable match, the cable match is indicated via an indicator associated with the other connector end, thereby identifying the other connector end as part of the cable to facilitate use of the cable.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						February 27, 2021           Primary Examiner, Art Unit 2685